Per Curiam,
The record fails to show that the charge of the court was excepted to, therefore the first two assignments must be dismissed upon the authority of Curtis v. Winston, 186 Pa. 492, and many later cases. As to the first assignment, it may be added that there was no request for binding instructions, and that such instructions would not have been warranted. There was ample evidence to carry the question of the execution of the note to the jury. As to the third assignment it is enough to say, that the refusal to grant a new trial upon the alleged ground that the verdict was against the weight of the evidence is not cause for reversal unless there be manifest and flagrant abuse of discretion, and that nothing of the kind appears here. In one of the latest cases upon the subject it is said, “ It was pointed out in Smith v. Times Publishing Company, 178 Pa. 481, that the power of this court to grant a new trial under the act of May 20, 1891, P. L. 101 is exceptional in character, and only to be exercised in very clear' cases of wrong or injustice which the court below should have remedied : ” Murtland v. English, 214 Pa. 325.
The judgment is affirmed.